UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2540


TYRONE HURT,

                Plaintiff – Appellant,

          v.

U. S. SECRET SERVICE     AGENCY,   ET   AL.;   UNITED   STATES   OF
AMERICA, ET AL.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-03279-PJM)


Submitted:   April 16, 2013                     Decided:   May 6, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone   Hurt     appeals       the   district       court’s    order

dismissing this action for failure to comply with Fed. R. Civ.

P. 8(a).        We have reviewed the record and find no reversible

error.    Accordingly, we grant leave to appeal in forma pauperis

and   affirm      for   the    reasons    stated     by    the    district    court.

Hurt v. U.S. Secret Serv. Agency, No. 8:12-cv-03279-PJM (D. Md.

Nov. 28, 2012).          We dispense with oral argument because the

facts    and    legal   contentions      are    adequately       presented    in   the

materials      before   this    court    and    argument    would    not     aid   the

decisional process.

                                                                             AFFIRMED




                                           2